NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
EDMOND TYLER, II,
Petiti0n,er,
V.
DEPARTMENT OF THE ARMY,
Respondent.
2011-3D98
5
Petition for review of the Merit Systems ProteCtion
B0ard in case no. DC0752100401-I-1.
ON MOTION
ORDER
Edmond Ty1er, ll moves for reconsideration of the
court's order denying his motion for leave to proceed in
forma pauperis as incomplete
Having now submitted a completed motion for leave
to proceed in forma pauperis in this case, the court de-
termines that the docketing fee may be waived.
According1y,
IT ls OR:oERED THAT:

TYLER V. ARMY 2
(1) The requirement to pay the docketing fee is
waived The motion for reconsideration is granted, the
mandate recalled, the dismissal order Vacated, and the
petition for review reinstated.
(2) The Army should calculate its brief due date from
the date of this o1'der.
FoR THE CoURT
slip 2 7  fs/ J an Horbal3;
Date J an Horbaly
Clerk
cc: Edmond Tyler, ll _
Christopher A. Bowen, Esq. u.s_c0uRif5|FE£)PEALS fm
320 rue FEnEre».L_ccRcun
SEP 2 7 2011
.lAN |'|0RBN.Y
CI.ERK